*427The court decided that the plaintiff was entitled to recover, in an opinion per curiam as follows:
Plaintiff sues for the rental and subsistence allowances of a naval officer with a dependent mother, from June 16,1941, to the date of judgment herein. We have found that his mother was in fact dependent upon him. Plaintiff having been on sea duty during the period of the claim, he is entitled to the full rental allowance of an officer of his rank, with a dependent mother. Section 6 of the act of June 10, 1922, as amended by section 2 of the act of May 31, 1924, 43 Stat. 250, was so construed by this court in Ageton v. United States, 95 C. Cls. 718. See also Donald K. Mumma v. United States, decided February 1, 1943, 99 C. Cls. 261. He is also entitled to the subsistence allowances of an officer with a dependent mother.
Entry of judgment will be suspended pending the filing of a report from the General Accounting Office showing the amount due in accordance with this opinion.
In accordance with the above opinion and upon a report from the General Accounting Office showing the amount due thereunder to be $3,640.40, and upon plaintiff’s motion for judgment, it was ordered April 3, 1944, that judgment for the plaintiff be entered in the sum of $3,640.40.